Citation Nr: 1032930	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-05 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than April 15, 2008, for 
the grant of nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which granted the Veteran's claim for entitlement to nonservice-
connected disability pension benefits, effective April 15, 2008.  
This case has been advanced on the docket.

In correspondence received in May 2009 the Veteran withdrew his 
request for a Board hearing.


FINDING OF FACT

A claim for entitlement to nonservice-connected disability 
pension benefits was not received by VA prior to April 15, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to April 15, 2008, for 
the grant of entitlement to nonservice-connected disability 
pension benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The issue on appeal arises from a notice of disagreement with the 
rating decision which granted pension benefits, effective from 
April 15, 2008.  As such, the Veteran's filing of a notice of 
disagreement with the effective date assigned does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the Veteran's appeal as to the effective date assigned 
triggers VA's obligation to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the evidence 
and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  The January 
2009 statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth the 
relevant law for consideration in an award of an earlier 
effective date.  Further, by correspondence dated in July 2008 
the Veteran was informed of the evidence and information 
necessary to substantiate the claim, the information required of 
the appellant to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain evidence 
and information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain such 
evidence.  In the July 2008 letter, the Veteran received notice 
regarding the assignment of an effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Duty to Assist

The Veteran's written correspondence is associated with the 
claims file, as are his VA clinical treatment records.  The 
Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claim.

Analysis

Pension is provided for a veteran with honorable active military 
service of 90 days or more during a period of war (or discharge 
or release from service during a period of war for a service-
connected disability) who is permanently and totally disabled 
from non-service-connected disability not the result of the 
veteran's willful misconduct and who meets certain annual income 
limitation requirements.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.3(a)(3).

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

A claim for entitlement to nonservice-connected disability 
pension benefits was received by the RO on April 15, 2008.  A May 
2008 rating decision granted the Veteran's claim for entitlement 
to nonservice-connected disability pension benefits, effective 
April 15, 2008.

In correspondence (the Veteran's claim) received in April 2008, 
the Veteran essentially asserted that the award of nonservice-
connected disability pension benefits should be effective 
February 26, 2007.  The Veteran went on to indicate in his April 
2008 letter that he "had assumed that my claim which you 
received February 26, 2007 was also for NSC Pension."

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155.

In reviewing the evidence submitted prior to April 15, 2008, the 
Board finds that no communication submitted by the Veteran 
(including the correspondence received February 26, 2007 and 
October 2007) indicated an attempt to apply for nonservice-
connected disability pension benefits.  The claim received by the 
RO on February 26, 2007 reflected a clear intent to seek 
compensation for an eye disability under the provisions of 38 
U.S.C.A. § 1151.  The February 26, 2007 claim contained no 
discussion of any disability other than an eye disability and did 
not mention matters related to employment.  In the same manner, 
correspondence received in October 2007 also made no mention of a 
pension claim and in fact contained language indicating that the 
Veteran was still working (albeit with difficulty).  

The Board here notes that while a benefit sought need not be 
requested in specific language (Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992)), the benefit sought must be identified in 
such a manner as to reflect an intent by the claimant to file a 
claim for the particular benefit sought.  Stewart v. Brown, 10 
Vet. App. 15, 18 (1997).  In this case, the Board can find no 
document or evidence received prior to April 15, 2008 that 
reflects an intent by the Veteran to file a claim for an award of 
nonservice-connected disability pension benefits.

The Veteran has also essentially indicated that as he was only 
marginally employed as of February 2007, his pension should be 
effective as of that time.  Without discussing the merits of the 
Veteran's contentions concerning the date of his marginal 
employment, the Board notes that as the effective date in this 
case is determined by the date of receipt of the claim (April 15, 
2008), or the date entitlement arose (February 2007), whichever 
is the later, the Veteran's assertions, even if true, would not 
prove a basis for an earlier effective date in this case.



The Board notes in passing that the Veteran is not 65 years or 
older, and the provisions of 38 C.F.R. § 3.3(a)(2)(iv) can not 
benefit the Veteran in this case.

In sum, the claims folder contains no statements or evidence 
dated prior to April 15, 2008 that could be reasonably construed 
as a formal or informal claim for nonservice-connected disability 
pension benefits.  Thus, there is no basis for granting an 
earlier effective date based on the receipt of a formal or 
informal claim prior to April 15, 2008.


ORDER

Entitlement to an effective date earlier than April 15, 2008, for 
the grant of entitlement to nonservice-connected disability 
pension benefits is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


